Name: Council Decision of 1Ã December 2009 appointing the Secretary-General of the Council of the European Union
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2009-12-09

 9.12.2009 EN Official Journal of the European Union L 322/37 COUNCIL DECISION of 1 December 2009 appointing the Secretary-General of the Council of the European Union (2009/911/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 240(2), first subparagraph, thereof, Whereas the Secretary-General of the Council should be appointed, HAS ADOPTED THIS DECISION: Article 1 Mr Pierre de BOISSIEU is hereby appointed Secretary-General of the Council of the European Union for the period from 1 December 2009 until the day after the European Council meeting of June 2011. Article 2 This Decision shall be notified to Mr Pierre de BOISSIEU by the President of the Council. It shall be published in the Official Journal of the European Union. Done at Brussels, 1 December 2009. For the Council The President B. ASK